On Petition for Rehearing.
Howard, J.
We have given careful consideration to the learned argument of counsel in support of the petition for a rehearing. Nothing said, however, has been sufficient to convince us that the rule heretofore enforced by this court in relation to contributory negligence in injury cases should not be maintained. There is no doubt, and never has been, that, if a person is injured by the act of another, the injured person will thereby have a right of action for damages, even though he was himself not free from fault, provided only the person injuring him knew of his condition, and could, with ordinary care, have avoided the injury complained of. In the recent case of Lake Erie, etc., R. R. Co. v. Stick, 143 Ind. 449, it was said, citing Louisville, etc., R. W. Co. v. Phillips, 112 Ind. 59: “If the employes see a man bound to the rails in time to check the train, they must use reasonable measures to check it, and not suffer it to run upon the helpless *593man.” This would be true, although the man had himself been wholly at fault, even so far as to have caused himself to be tied upon the track. So it is said in Louisville, etc., R. R. Co. v. East Tennessee, etc., R. W. Co., 60 Fed. 993, cited by appellant: “If, with a knowledge of what the plaintiff has done or is about to do, the defendant can, by ordinary care, avoid the injury likely to result therefrom, and does not, defendant’s failure to avoid the injury is the last link in the chain of causes, and is, in law, the sole proximate cause. The conduct of plaintiff is not, then, a cause, but a condition of the situation with respect to which the defendant has to act. The principle is established by a long series of cases,”—citing Davies v. Mann, 10 Mees. & W. 546, and many other cases. The statement so cited with approval in appellant’s brief is quite consistent with the rule established in this State. If, “with knowledge” of the plaintiff’s condition, whether that condition has been brought about by plaintiff’s fault or not, defendant can, by ordinary care, prevent the threatened injury, he must do so, or become liable for the injury.
We think that counsel are perhaps right in calling in question the propriety of an attempted distinction made by a dictum in Pennsylvania Co. v. Sinclair, 62 Ind. 301, 30 Am. Rep. 185, between what is there called the English doctrine, illustrated by the case of Davies v. Mann, supra, and the doctrine accepted in this State. We do not perceive any difference in principle between what are called the two doctrines, however difficult it may be to apply the accepted rules of the law of negligence to particular cases. In every case, one who has himself contributed to his own injury must suffer the consequences of his own want of due care, unless it should appear that the one injuring *594him knew of his condition in time to have avoided the injury, and could with ordinary care have avoided it. To knowingly injure another, when, with ordinary care, such injury could be avoided, is not, however, mere negligence, but rather wilful wrongdoing, or, at least, such a wanton disregard of consequences as amounts to wilfulness. In some cases, we readily admit, it may be hard to draw the line between simple negligence on the one side and wilfulness or wantonness on the other. Carelessness may be so gross as scarcely to be distinguishable from wantonness, or from a willingness to do any act, no matter what the consequences. But, in principle, the injury suffered, if wrongful, must always be due either to a willingness to do wrong, or to a want of care to avoid such wrong. The act done is either positive or negative in its character; that is, either wilful or negligent. Contributory negligence is not a sufficient answer as to wilful wrongdoing, but it is as to simple negligence' or want of ordinary care.
In the casé before us, the injured boy, after playing upon the railroad crossing, sat upon the rail of the track and there fell asleep, and was hurt by the passing train. It was between seven and eight o’clock of a summer evening, though still daylight. The engineer was at the time looking out ahead, but neither he nor anyone else on the train saw the boy. It is not claimed that these facts show any wilful injury on the part of the employes of appellee, or any wanton disregard of plaintiff’s rights, though it is admitted that the employes were negligent in running the train faster than allowed by ordinance, and without ringing the bell or sounding the whistle. Here, then, is a case where the injured person was himself guilty of negligence contributing to his injury, and where the persons injuring him did not see him, although the *595engineer was looking ont ahead, and did not, of course, know of his condition. Under these circumstances, even accepting the authority of the cases cited by appellant, there could be no recovery. No wilful or even wanton injury is shown, and the contributory negligence of appellant is undoubted. In a note to East Tennessee, etc., R. R. Co. v. Humphreys, 12 Lea 200, 15 Am. & Eng. R. R. Cas., at p. 472, the rule in cases of this kind is, as we think, well stated. It is there said: “The act of falling asleep or being drunk and incapable upon a railroad track is generally held to be such contributory negligence as will preclude recovery in case of accident,” citing many cases, and adding: “It is of course to be understood that when the servants of the company fail to exercise due care after becoming aware of the plaintiff’s dangerous position, the company is liable notwithstanding plaintiff’s contributory negligence.” See, further, Lafayette, etc., R. R. Co. v. Huffman, 28 Ind. 287; Wright v. Brown, 4 Ind. 95, 58 Am. Dec. 622; Summit Coal Co. v. Shaw, 16 Ind. App. 9; Jeffersonville, etc., R. R. Co. v. Adams, 43 Ind. 402; Conner v. Citizens Street R. R. Co., 146 Ind. 430; Elliott Railroads, sections 1251, 1257.
But it is said- that as the injured party in this case was at the time but seven and one-half years of age, and as a general verdict was returned in his favor, it follows conclusively that all the facts necessary to entitle him to judgment, including the fact as to his having sufficient capacity to comprehend and realize the danger incurred by him in sitting down to play upon the railroad track, were found-for him by the jury, unless it should appear from answers to interrogatories that facts specially found were in irreconcilable conflict with such general verdict. There is no question that this is the law. It is, however, shown in the original opinion that such irreconcilable, facts as to the *596capacity of tbe injured boy were found by tbe jury. Tbe jury found specially that the boy was seven and one-half years old; that he was “of usual and ordinary intelligence and judgment for his age/7 and “of ordinary physical strength and activity for his age;77 that he knew “that the track at the place where the accident happened was used to run cars and engines over;77 that, just before he was hurt, he was playing jackstones upon the track, and sat “down upon the rail of the track with his feet between the rails/7 and that “while sitting there in that position he fell asleep and remained asleep until he was hurt;77 that, when the engine struck him, he was “lying with one leg, over the rail, body off north side of rail;77 that “the plaintiff when he sat down upon the track had sufficient intelligence to know that the track was used to run cars over/7 and “that engines and cars were liable to pass over said track ;77 and that “at the time he sat down upon the track he had sufficient intelligence to know that if he remained on the track and an engine or car passed over it he would be run over and injured.77 The capacity of the appellant to comprehend the danger thus incurred by him, as so found by the jury, cannot be distinguished from the capacity of an adult in the same circumstances which would make such adult chargeable with contributory negligence. We think it absolutely clear that the negligent conduct of the appellant, and his full apprecia-, tion of the possible consequences of such conduct, as found by the jury, must make him, as well as any other person, chargeable with negligence contributing to his injury. There is therefore no room here for the application of the rule laid down in Cincinnati, etc., R. W. Co. v. Grames, 136 Ind. 39, and like cases,— that, where it is uncertain whether the primary facts found show negligence, the jury are permitted and *597required to find as an ultimate fact whether tfie plaintiff fias or lias not exercised sucfi care as an ordinarily prudent person would fiave exercised under tfie circumstances. Tfie facts fiere found by tfie jury disclose beyond question tfiat tfie appellant was guilty of conduct showing fiim to be chargeable with negligence contributing to fiis own injury, and tfiat fie was at tfie time possessed of sufficient intelligence . to know and appreciate tfie danger thus incurred by fiim.
Neither can it be tfiat tfie company could be liable under tfie circumstances, as for wilful wrongdoing, unless, indeed, those in charge of - tfie train knew tfiat tfie boy was upon tfie track. But fiere, again, tfie jury find expressly tfiat tfie engineer was “looking out ahead of tfie engine at and before tfie time plaintiff was run over;” and also tfiat neither “tfie engineer nor fireman nor anyone on tfie engine saw tfie plaintiff before fie was run over.” There was therefore no wilful or wanton injury. Indeed, none is alleged in tfie complaint. But, as already said, in order to charge tfie company with responsibility, there must fiave been either wilfulness or wantonness on its part, or else negligence; and in tfie latter case tfie plaintiff must himself fiave been* free from contributory negligence, which, as we fiave also seen, was not tfie case. Under any possible view, therefore, tfie appellant could not recover. Petition overruled.